Exhibit 10.1

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 27, 2015, among BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Broadwind Towers” and, together with Parent, Brad Foote and Broadwind
Services, each a “Borrower” and collectively the “Borrowers”), 1309 South Cicero
Avenue, LLC, a Delaware limited liability company (“South Cicero”), 5100 Neville
Road, LLC, a Delaware limited liability company (“Neville” and, together with
South Cicero, each a “Guarantor” and collectively the “Guarantors”), and ALOSTAR
BANK OF COMMERCE, a state banking institution incorporated or otherwise
organized under the laws of the State of Alabama (the “Lender”).

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated as of August 23, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement), pursuant to which the Lender has
agreed to make the Commitments available to the Borrowers from time to time
pursuant to the terms and conditions thereof;

WHEREAS, the Borrowers have requested that the Lender agree to amend certain
terms and conditions of the Loan Agreement; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to amend the Loan Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.  Subject to the satisfaction of the
conditions to effectiveness referred to in Section 3 hereof, the Loan Agreement
is hereby amended as follows:

1.1.    Clause (a) of Item 16 (Financial Covenants) of the Terms Schedule is
hereby amended and restated in its entirety as follows:

“(a)Fixed Charge Coverage Ratio.  At the end of each fiscal quarter, commencing
with fiscal quarter ending  June 30, 2015, Parent shall have a Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00 for the period of three consecutive
calendar months then ending.”

1.2.    Clause (b) of Item 16 (Financial Covenants) of the Terms Schedule is
hereby amended and restated in its entirety as follows:

“(b)Minimum Monthly EBITDA. Parent shall achieve EBITDA of at least  (i)
$2,750,000 during the trailing twelve month period ending March 31, 2015 and
(ii) $4,800,000 during the three consecutive calendar month period ending June
30, 2015.”   

1.3.    Item 16 (Financial Covenants) of the Terms Schedule is hereby further
amended and modified by amending and restating the definition of “EBITDA” in its
entirety and inserting the following in lieu thereof:





1

--------------------------------------------------------------------------------

 



““EBITDA” means, for any period, determined on a consolidated basis for Parent
and its consolidated Subsidiaries, net income, calculated before (i) interest
expense, (ii) provision for income taxes, (iii) depreciation and amortization
expense, (iv) approved 2015 restructuring expense as described in Parent’s most
recent 10Q or 10K, as the case may be; provided, that (y) the aggregate amount
of cash restructuring charges relating to severance costs may not exceed
$750,000 during the term of the Loan Agreement and (y) the aggregate amount of
non-cash restructuring charges resulting from a write-down of the value of any
Collateral may not to exceed $2,000,000 during the term of the Loan Agreement,
(v) the amount stock compensation expense,  (vi) gains or losses arising from
the sale of capital assets, (vii) gains arising from the write-up of assets,
(viii) any extraordinary gains, and, (ix) during the twelve month period
commencing on the initial date the EPA Fine is included as an expense in
determining net income, the EPA Expense (in each case, to the extent included in
determining net income).”

2. No Other Amendments.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendment set forth above, the text of the Loan
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder.  This Amendment shall not constitute a modification of
the Loan Agreement or any of the other Loan Documents or a course of dealing
with the Lender at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by the Lender to require strict compliance
with the terms of the Loan Agreement and the other Loan Documents in the future,
except as expressly set forth herein.  Each Borrower and each Guarantor
acknowledges and expressly agrees that the Lender reserves the right to, and
does in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein.  No Borrower or
Guarantor has knowledge of any challenge to the Lender’s claims arising under
the Loan Documents, or to the effectiveness of the Loan Documents.

3. Conditions Precedent to Effectiveness.  This Amendment shall be effective as
of the date first written above upon the satisfaction of each of the following
conditions precedent in a manner acceptable to the Lender in its sole and
absolute discretion:

3.1.the Lender shall have received this Amendment, duly executed by each
Borrower and each Guarantor, and the same shall be in full force and effect;

3.2.the Lender shall have received an amendment fee equal to $10,000; and

3.3.no Default or Event of Default shall exist under the Loan Agreement or the
other Loan Documents.

4. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.

5. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.

6. Entire Agreement.  This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.



2

--------------------------------------------------------------------------------

 

7. GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

8. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.

 [remainder of page intentionally left blank]





3

--------------------------------------------------------------------------------

 



WHEREOF, the parties hereto have executed and delivered this Amendment as of the
day and year first written above.

 

 

BORROWERS:

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

GUARANTORS:

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

Sixth Amendment to Loan and Security Agreement

 





4

--------------------------------------------------------------------------------

 



 

 

LENDER :

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Christopher K. Naime

 

Name:

Christopher K. Naime

 

Title:

Director

 

Sixth Amendment to Loan and Security Agreement



5

--------------------------------------------------------------------------------